NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



STATE OF FLORIDA,                      )
                                       )
             Appellant,                )
                                       )
v.                                     )         Case No. 2D19-1423
                                       )
TYRONE D. FISHER,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Ashley Moody, Attorney General,
Tallahassee, and William Stone, Jr.,
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public
Defender, and Steven L. Bolotin,
Assistant Public Defender, Bartow,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.